75 So.3d 417 (2011)
Armando AMAYA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-573.
District Court of Appeal of Florida, Third District.
December 7, 2011.
Carlos J. Martinez, Public Defender, and Michael T. Davis, Assistant Public Defender, for appellant.
*418 Pamelo Jo Bondi, Attorney General, and Keri T. Joseph, Assistant Attorney General, for appellee.
Before RAMIREZ, SUAREZ, and CORTIÑAS, JJ.
PER CURIAM.
The trial court did not abuse its discretion in revoking the defendant's probation, as the record contains sufficient evidence from which the trial court could have found any of the alleged violations of probation occurred, under the preponderance of the evidence standard. Further, the trial court did not prejudice the defendant's due process rights in its conduct of the hearing. See Shores v. State, 765 So.2d 166, 167 (Fla. 4th DCA 2000); McPherson v. State, 530 So.2d 1095, 1099 (Fla. 1st DCA 1988); Wilson v. State, 506 So.2d 1170 (Fla. 3d DCA 1987).
Affirmed.